Case 3:19-cr-00109-DLH Document 6 Filed 07/17/19 Page 1 of 2

Case 3:19-cr-00109-DLH *SEALED* Document 4 Filed 07/17/19 Page 1of2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

 

v. )
Jordan Cole Foster Case No, 3:19-cr-109
)
: ee oe )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jorden Cole Foster .

who is accused of an offense or violation based on the following document filed with the court:

A Indictment C1 Superseding Indictment 1 Information  Superseding Information O Complaint

1 Probation Violation Petition Cl Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Manufacturing Counterfeit Obligations of the United States
Forfeiture Allegation

 

Date: 07/17/2019 /s/ Jackie Stewart

Issuing officer °s si enature
City and state: Fargo, ND Jackie Stewart, Deputy Clerk

Printed name and title

 

[

j Return

 

 

j j
This warraptwas received on (date) Ff i) / 4 , and the person was arrested on (date) 1 { 7 | / 5
at (city and state) VCO, NN p Ms _

als

 

 

 
Case 3:19-cr-00109-DLH Document 6 Filed 07/17/19 Page 2 of 2

Case 3:19-cr-00109-DLH *SEALED* Document4 Filed 07/17/19 Page 2 of 2

AO 442 (Rev. 10/11) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:

Prior addresses to which defendant/offender may still have ties:

 

Last known employment:

Last known telephone numbers: ee — oo
Place of birth:

Date of birth:

Social Security number:

Height: Weight:

Bee eT ee Race: wt — a —
Hai a _ Eyes: mem woe.

Scars, tattoos, other distinguishing marks:

 

History of violence, weapons, drug use:

Known family, friends, and other associates (name, relation, address, phone number):

 

FBI number:

Complete description of auto:

Investigative agency and address:
Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):

Date of last contact with pretrial services or probation officer (if applicable):
